Smith, Justice, delivered the opinion of the Court : This is an action for the use and occupation of land. The cause was submitted to the Court, on evidence, without the intervention of a jury, and judgment rendered for the plaintiff in the Circuit Court. From the bill of exceptions it is very clear, on the evidence stated in it, that there is nothing to support the judgment. It does not appear that the relation of landlord and tenant existed between the parties to the action. An offer to hire, and a refusal to pay rent, negatives the idea of a contract, instead of supporting one by inference ; besides there is no proof how long the party occupied the premises, nor was there any promise to pay any specific sum for rent, nor has the value of the use of the ground been shown. So far as there is evidence of value, the defendant has shown it to be fifty dollars per annum, under an arrangement with a third person under whom the defendant below claimed to use the premises and ferry. We cannot doubt that the judgment should be reversed with costs. Judgment reversed.